Shaw C. J.
delivered the opinion of the Court. The question is, whether the record produced supports the plea ; for if it does not, the issue must be found against the defendant, as there can be no averment admissible against the record. The substantial allegation is, that before &c., the plaintiff impleaded the defendant in a plea of the case for the same cause of action, as by the record thereof appears. The question is, upon the identity of the cause of action in the two writs.
The Court are of opinion, that where it appears by inspection, that the cause of action in the second suit, is in a material and substantial part, the same as in the first, although other causes of action are inserted in the second, it is, within the meaning of the rule of law, an action instituted for the same cause of action, and is good cause of abatement. The plea is allowed upon the maxim, that no man ought to be twice vexed with writs for the same cause.
Here the cause of action in the first suit, is a note under @100, which would be recoverable under the money count, and @800 money had and received. The count in the second suit far @1000 money had and received, would in legal contemplation precisely include the whole subject matter of the first. The averment in the plea is, that they were for the same *512cause, and the record does not contraaict, or control it. Where such a general mode of declaring is allowed, and where, though the declarations may be for the same cause, yet different causes of action really exist, and are intended to be sued for, in the different actions, and the plaintiff would avoid the plea, instead of pleading nul tiel record, he must reply and specify the demands, for the recovery of which each suit was commenced, and thus show that they were not for the same cause of action, though apparently identical on the record.
The judgment of the Court is, that there is such a record, and that the plea in abatement is good.